IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER MCRAE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1954

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 27, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Christopher McRae, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the May 25, 2017, order denying

defendant’s motions for postconviction relief in Duval County Circuit Court case

number 16-2011-CF-001791-AXXX-MA. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.